Justice Murray
delivered the opinion of the Court. We do not think the appellees intended to guarantee the invoice price of the lumber. Such a conclusion can only be sustained by a forced construction of the contract. The invoice price was, by the contract, to be paid out of the proceeds, without any deductions whatever. The agreed case shows, that the gross receipts amounted to $4826.10, of which the appellant has only received $1854.14. The deduction of costs and charges of various descriptions is improper. As by the terms of the contract, the invoice price is first to be deducted, all charge or expense must devolve upon the appellees.
The judgment must be reversed, with costs, and directions to *118the Court below to enter judgment for the appellant, in conformity with this opinion.